hg EE

JUN 42 20)
THE DEFENDANT:
Ri pleaded guilty to count(s) 1 of Complaint CLERK, U.
ST
C1 was found guilty to count(s)’ BY
after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _— Count Number(s)
~ , 8:1325 - ILLEGAL ENTRY (Misdemeanor) 1.
_ O) The defendant has been found not guilty on count(s)
LC) Count(s) dismissed on the motion of the United States.

| Ly
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : . Page | of | :

UNITED STATES DISTRICT COURT
’ SOUTHERN DISTRICT OF CALIFORNIA

United States of America oo JUDGMENT IN A CRIMINAL CASE
- ¥, . : (For Offenses Committed On or After November 1, 1987)

Gloria Puac-Vasquez Case Number: 3:19-mj-22355

 

 

William R Burgener eeue crm Be
Dejendant’s Attorne pe Hf ;

   

REGISTRATION NO. 85746298 ant

 

  

 

 

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

rat TIME SERVED Oo days

i] Assessment: $10 WAIVED . Fine: WAIVED

i! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are. fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

Received pig We // . Yr

DUSM HONORABIE ROBERT N, BLOCK
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-22355

 
